Citation Nr: 1009714	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  03-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a left 
foot fracture as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1941 to October 
1945.  Service records demonstrate that the Veteran was 
awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge in October 2005, but failed to appear.  

The Board remanded the claim to the RO in May 2006 for 
further development and consideration.  In a December 2006 
decision, the Board denied the Veteran's claim for service 
connection for residuals of a left foot fracture as secondary 
to service-connected pes planus (among other issues).  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2009 the Court issued a Memorandum Decision which vacated and 
remanded part of the Board's December 2006 decision.  The 
appeal in regards to service connection for residuals of a 
left foot fracture as secondary to service-connected pes 
planus has now been returned to the Board for further action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Medical records demonstrate that the Veteran received 
treatment for a fractured left foot in September 2003.  The 
Veteran has asserted that this fracture occurred as a result 
of his service-connected pes planus.  Specifically, the 
Veteran contends that the orthotics prescribed for his 
service-connected pes planus caused him to trip and fall and 
fracture his left metatarsal bone in September 2003.  A VA 
examination report dated in February 2004 included 
examination of the Veteran's feet; the examiner diagnosed the 
Veteran with bilateral pes planus and bilateral hallux 
valgus.  However, there was no etiological opinion provided 
as to whether Veteran's additional left foot problems, if 
any, were related to his pes planus.  In addition, the 
February 2004 examiner noted x-ray evidence of a fracture of 
the left fifth metatarsal on films in October and November 
2003, but that it was not currently seen on x-rays.  VA 
examination report dated in February 2004 did not 
differentiate between service and non-service connected 
symptoms, although there was no indication that the Veteran 
suffered from any residuals of the left fifth metatarsal 
fracture (emphasis added). 

A July 2006 VA examiner diagnosed the Veteran with bilateral 
mild pes planus, left foot with severe bunion deformity and 
valgus inclination of the great and second toes of a 
moderate-to-severe nature, a well-healed fracture of the left 
fifth metatarsal and right foot with moderate bunion 
deformity of the great toe (emphasis added).  The examiner 
stated that, regarding the Veteran's left foot, the fracture 
of the left fifth metatarsal, generalized osteoporosis, and 
bunion deformity were unrelated to his mild flat foot 
deformity.  He also opined that the Veteran's generalized 
osteoporosis in the left foot was most likely secondary to 
his diabetes associated with his peripheral neuritis, causing 
left foot numbness and atherosclerosis causing diminished 
left foot pulses.  Regarding the Veteran's right foot, the 
examiner stated that the bunion deformity and generalized 
osteoporosis were unrelated to his mild flat foot deformity, 
but were related to the Veteran's advancing age and diabetes.  
The Veteran's hallux inclinations were noted to have been 
associated with his bunion deformities. 

The VA examiner who conducted the July 2006 examination 
opined that the Veteran's fracture of the left fifth 
metatarsal was likely secondary to a mild twisting activity.  
The July 2006 VA examiner indicated that the Veteran was 
vague as to the nature of the injury to his foot in 2003.  
However, the Board notes that even a cursory review of the 
claims file and private medical evidence related to this 
injury shows that the Veteran claims he was running to catch 
a bus and the orthotics prescribed for his service-connected 
pes planus caused him to trip and fall, twisting his left 
foot.  The July 2006 examiner did not comment on whether he 
thought that the left fifth metatarsal fracture injury the 
Veteran suffered was consistent with the Veteran's claim that 
his orthotics (worn because of his service-connected pes 
planus) caused him to trip and fall.  It is also not clear 
from the July 2006 VA examination report whether the Veteran 
suffered from any residuals of his fracture of the left fifth 
metatarsal.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The Court's December 2009 Memorandum Decision instructs the 
Board to adequately address the Veteran's claim that his left 
foot fracture occurred when his orthotics caused him to trip.  
The Court also instructed the Board to include discussion of 
the July 2006 VA examiner's report that the fracture occurred 
due to a "mild twisting activity."

The Board finds that the matter must be remanded for 
compliance with the instructions of the Court's December 2009 
Memorandum Decision.  After a review of the evidence of 
record, it is not clear to the Board if the Veteran has had 
any symptomatology related to residuals of a left foot 
fracture at any point during the appeal period and if there 
have been residuals, whether the left foot fracture injury is 
consistent with the Veteran's claim that he fell due to the 
orthotics proscribed for his service-connected pes planus.  
Given the outstanding questions regarding the Veteran's left 
foot fracture residuals, the Veteran should be provided with 
another VA podiatry examination during which the claims file 
is reviewed.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) and 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  The Board 
notes that it is not clear as to what treatment the Veteran 
has received in regards to his foot since the December 2006 
Board decision.  There are indications in the record that the 
Veteran has been seen in the past at VA Medical Center (VAMC) 
Las Vegas.  Given that the most recent VA treatment records 
in the claims file are from 2009, and it is not clear if all 
the records pertaining to his feet or from podiatry are 
included, VA treatment records from 2006 to the present 
should be obtained.  See 38 C.F.R. 3.159(c)(2).  The Board 
also notes that the Veteran has received private medical 
treatment for his feet in the past and an attempt should be 
made to obtain any private treatment records for the 
Veteran's feet since 2006.  These records should be obtained 
directly by VA.  See 38 C.F.R. 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all available VA treatment records 
related to treatment for his feet, not 
already associated with the claims file, 
including records from 2006 to the present 
from VAMC Las Vegas.  

2.  Ask the Veteran to identify all 
private treatment for his feet since 2006.  
Obtain private treatment records that the 
Veteran authorizes VA to obtain.  

3.  After the above has been accomplished, 
the AMC/RO should obtain a VA podiatry 
examination to determine the nature, 
extent and etiology of the residuals of a 
left foot fracture, if any, at any point 
since October 2003.  All special studies 
and tests should be completed.  The 
Veteran's claims folder should be made 
available to the examiner, and the 
examiner should note that the Veteran's 
claims file was reviewed, with particular 
attention paid to the private treatment 
records from September 2003, VA treatment 
records from October and November 2003 and 
the VA examination reports of February 
2004 and July 2006.  

The examiner should determine whether the 
Veteran has any left foot symptomatology 
that is related to or a residual of his 
left foot fracture.  If the Veteran has 
left foot symptomatology related to his 
left foot fracture, the examiner is asked 
to determine whether it is as least as 
likely as not that such additional left 
foot symptomatology is related to his pes 
planus, including whether the left fifth 
metatarsal fracture injury the Veteran 
suffered was consistent with the Veteran's 
claim that his orthotics (worn because of 
his service-connected pes planus) caused 
him to trip and fall as he was running for 
a bus in September 2003.  

A complete rationale should be given for 
all opinions and conclusions expressed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



